I should like to express
my most sincere congratulations to Mr. Gurirab on his
election to the presidency of the General Assembly at this
session. It is significant that his country, which gained
independence as a result of the struggle of its people and
the successful efforts of this Organization, will be
presiding today over this Assembly and will, I am certain,
bring its work to a successful conclusion. I extend my
congratulations to his predecessor for the commitment
with which he conducted his duties. I express our
warmest support to the Secretary-General, Mr. Kofi
Annan, for his tireless efforts. He has used his competent
political skill, his moral authority and his deep knowledge
of the opportunities and limitations of his office to pursue
daunting tasks, often working against all odds.
My Government fully subscribes to the statement
delivered by Ms. Halonen, the Foreign Minister of
Finland, on behalf of the European Union, and to the
memorandum circulated by the Union.
Globalization in the field of information, ideas, the
economy, democracy and human rights has been the
dominant feature of the last years of our century. Some
people fear it; some try to ignore it; a few try to fight it;
others try to avoid it. Many welcome it as a creative
challenge. We Greeks are among the last category: we
thrive on openness, freedom of exchange, freedom of
thought, expression and inquiry. We speak the language
of dialogue, the language of ideas. That is our tradition.
We are proud of that tradition which sparked off the
Renaissance and supported the Enlightenment, whose
essence was captured by Immanuel Kant's motto sapere
aude: dare to think. Globalization challenges us to dare to
think the unthinkable in terms of sovereignty,
international relations and human rights. But that is not
enough: we know we must go beyond it; we must dare to
state a vision for our world; we must dare to hope.
We take heart that at the end of our century
democracy is being celebrated as the universal system of
political rule, the only secure basis for legitimacy in the
modern world. Experience teaches us that democracy not
only institutionalizes freedom but also brings prosperity.
Celebrated economist Amartya Sen has conclusively
proved that a democratic system of Government is no
obstacle to the creation of wealth: development does not
32


require an authoritarian ruler. Sen has observed that no
substantial famine has ever occurred in any country with a
democratic form of government and a relatively free press.
We take heart from the fact that more States claim to
be democratic now than ever before in human history, and
we are firmly committed to seeing this trend expand.
Slowly but surely, we are observing the globalization of
democracy, and we dare to hope.
Nevertheless, our challenges and political dilemmas
are formidable. We need to globalize peace. We watch in
awe as Israelis and Palestinians shake hands once again.
The peace might be local, but our pride is international.
Equally, when watching India and Pakistan, we dare to
hope for non-proliferation. We cringe as pictures of war
come out of Africa. We cannot hope for peace yet shut our
eyes to war.
We need to globalize human rights. Do we apply the
same standards everywhere, from Kosovo and East Timor
to Cyprus and Rwanda? We need to globalize our concept
of rights pertaining to human beings. We understand
multinationals that support human rights to protect their
investments, but who will protect individuals who seek
protection from the indignities of the world market?
We need to globalize ethics. From Kosovo to East
Timor we have bowed our heads, for we are still ill-
equipped to deal with global ethical dilemmas such as those
mentioned by the Secretary-General. Can human suffering
be subordinated to sovereignty? Can we afford to be
inconsistent in the application of military intervention? Is it
right to impose trade sanctions on Governments that violate
international rules, at the expense of their innocent
populations?
We seek to globalize values. Technological innovation
is calling into question some of our most deeply felt beliefs.
From cloning to brain transplants, scientists now face
dilemmas that have global implications. We must make sure
that fear does not inhibit scientific development, but also
that curiosity does not inhibit civility.
We need to globalize wealth. The growing gap
between rich and poor countries has marginalized a large
segment of the world's population and led to dangerous
social problems, from illegal immigration to drug
trafficking, terrorism, child labour and sexual exploitation.
In an effort to contribute what little we can, Greece decided
to increase its official development assistance by an annual
average of 27 per cent over a five-year plan, targeting in
particular sub-Saharan Africa.
How can we hope to face these challenges if the
people of this world do not share a basic education and
do not enjoy basic health? While the electronic media
have minimized the restrictions of borders in the transfer
of resources, wealth and information, democratic
institutions and social policies remain confined within the
borders of nations. We cannot wait for democracy to
spread at this pace: we need a faster cure. We need to
confront this global democratic deficit by supporting
global democratic institutions.
Beyond the globalization of democracy, I call for the
democratization of globalism. This is a vision worthy of
the United Nations. We seek a United Nations that is an
active centre for peace and justice, a centre for the
improvement of the life of each individual on this Earth.
We expect a United Nations to respond to our needs for
global ethics and global values. We believe in a strong
United Nations that will act swiftly and effectively against
those who wage war, harbour terrorism and destroy our
planet. We aspire to a United Nations which will become
the centre for democratic thinking and democratic practice
throughout our world.
May these United Nations, on our behalf, develop a
culture of dialogue and a dialogue of cultures. For this is
the essence of democratic politics: not a clash of different
civilizations, but an educative dialogue that allows all to
take part. We must educate each other to find peaceful
and democratic ways to confront our challenges.
This is a task for the United Nations. We yield to its
authority as the only forum able to democratize the
globalization process. We call for all Member States to
provide the United Nations with the authority and the
means to perform its duties. Greece will do so. As our
Ghanaian colleague said yesterday, we continue to ask
more of the United Nations, and yet we continue to
endow it with fewer resources. We feel that following the
important reforms of the Secretariat, the time has come to
expand this Organization's authority, responsibility and
budget. Do we dare allow this Organization to hope? In
Greece we do.
My country believes in strengthening the United
Nations, but it also believes in doing its own work, on the
ground, in the region. Uri Savir, the Israeli negotiator in
Oslo, has said that peacemaking is a gradual revolution
that moves from hostility to a desired conciliation, a
33


collection of moments in which a new trend is set in
motion.
Together with the International Olympic Committee,
Greece has proposed the creation of such a moment — a
global moment: we would like to see the revival of the
ancient Greek tradition of the Olympic truce. We hope that
this Assembly, which has unanimously endorsed that
project, will give its full support to the observance of the
Olympic truce during the games of the year 2000 in
Sydney, Australia, in Athens in 2004 and at all future
Olympics, so that the event may become a momentous
festival of excellence, cross-cultural dialogue and peace in
our global village.
From Cyprus to Bosnia, a “collection of moments” is
providing a ray of hope that, one day, a united Balkans and
South-Eastern Europe will belong to a united Europe: a
family of nations, a bouquet of cultures, a kaleidoscope of
ethnicities, where diversity is our strength and where
borders are so profoundly respected that they cease to exist.
Can we dare see that far? Do we dare not to? We dare to
hope.
Turning first to Cyprus: following the declaration on
Cyprus by the leaders of the Group of Eight and Security
Council resolutions 1250 (1999) and 1251 (1999) of last
June, there is hope that a new initiative may break the
deadlock. Just as we envision a multicultural Balkans, we
are striving to see Cyprus as a federal State with a single
sovereignty and a single citizenship, a united, demilitarized,
independent country with its territorial integrity safe from
encroachments and with no foreign troops on its soil. The
accession of Cyprus to the European Union would certainly
benefit both communities living on the island. We invite the
Turkish Cypriots, in the spirit of a newfound friendship
between Greeks and Turks, to grab this historical
opportunity. Let us break down the last “Berlin wall”,
which artificially divides those two peoples. Let us show
the world and our children that, yes, we can live together
in peace and harmony with respect for human rights and
democratic principles, within a wider European family.
The tragic events in Kosovo will be remembered for
acts of brutal ethnic cleansing and a military intervention
that ensued without the authorization of the Security
Council. Today, I encounter individuals who, under
pressure to “close the case of the Balkans”, opt to redraw
the maps, believing that ethnic isolation, constructing new
walls and barriers between our peoples of the region, will
solve our problems. But it can only compound our
problems.
I assure the Assembly that there is no short path, no
lazy road if you will, to lasting peace in the Balkans.
Consistent with our policy in our region is our belief that
borders are sacrosanct. But within them we must do our
utmost to protect minorities, democratic procedures and
human rights. We must strive to develop the three pillars
of the Stability Pact for South-eastern Europe: democracy,
security and reconstruction. We need to build democratic
institutions, judicial and financial systems, competitive
business and free media, things we often take for granted.
We need to be aggressive in ensuring that all forms of
likely threat to security within and among our countries
are dealt with directly, openly and with vigour. The
protection of minorities is of fundamental importance. We
need, as the Secretary-General has said, a new
commitment to the prevention of conflict. We need to
provide basic economic help that will fight against the
poverty and degradation that lead to ethnic and religious
fanaticism.
But more important, we need a total Balkan
approach. When I say “total”, I mean a coherent and
consistent approach by the international community. The
Balkans are badly served by mixed signals.
Greece has drawn for itself a creative and effective
role in the region. Greece supports all efforts to deepen
democracy in the region. A total Balkan approach to
democracy, security and reconstruction will pave the way
for our neighbours to enter the European Union.
Yugoslavia, of course, is also an integral part of this total
Balkan approach. So too are Greece's bilateral and
trilateral contacts of very close cooperation with Albania,
the Former Yugoslav Republic of Macedonia, Bulgaria
and Romania. We worked closely together during the
recent Kosovo crisis for stability in the region and in
providing humanitarian aid to Kosovo refugees.
We believe that in our region there are no good or
bad people, just good and bad practices. We have
delivered and continue to deliver humanitarian assistance,
as major humanitarian problems remain in many parts of
Yugoslavia, and peacekeeping forces. We have conducted
multilateral diplomacy, and we have promoted every
effort that adheres to principles I have just stated without
discrimination. Yes, in the total Balkan approach there is
room for both the Albanian and the Serbian people. We
ask them to dare to have a vision, the same vision: that,
one by one, each Balkan country will become part of a
united democratic Europe.
34


If the road to peace is indeed made up of a collection
of moments, then I also dare hope for our relations with
Turkey. My Turkish counterpart, Ismail Cem, and I have
been engaged in careful diplomacy for many months. We
recently inaugurated discussion committees to address a
number of bilateral concerns, including trade, tourism, the
environment and security, where we feel our two countries
have much to gain from mutual cooperation.
Peoples' aspirations for the principles of democracy,
security and prosperity can overcome historical strife. In
this democratic spirit, we believe that our security is bound
by the stability in the region; that our neighbours' strength
is our own strength. From the outset, therefore, Greece
shared with Turkey the vision that one day Turkey would
become a worthy member of a united Europe. But we
recognize today that our role needs to be to lead the
process.
The terrible earthquakes that shook both our countries
have accelerated that process. Spontaneous and dramatic
acts of fraternity and solidarity between our citizens short-
circuited elaborate diplomatic strategies and exerted
powerful pressure on our Governments to move ahead
boldly. I for one shall never forget the sweat, the tears and
the genuine expressions of solidarity and friendship shared
by so many non-governmental organizations, and
particularly by Greek and Turkish rescue workers from the
Disaster Management Special Unit (EMAK) and the
Turkish Search and Rescue Team (AKUT), sifting through
the rubble of buildings destroyed by the earthquakes,
looking for survivors. These people did not wait for us to
act. Their actions globalize democracy, human solidarity
and peace.
That is one more lesson for democracy. International
relations, humanitarianism, peace and cooperation have
much to gain if we allow for citizens' diplomacy and give
our full support to constructive roles for non-governmental
organizations.
Building on this unique experience, in our first joint
act as members of this Organization, I join hands today
with my Turkish counterpart, Ismail Cem. I join hands with
him to announce to the Assembly the establishment of a
joint stand-by disaster response unit composed of
contingents drawn from governmental and non-
governmental agencies of both countries, Greece and
Turkey, to reinforce the United Nations capacity in this
field.
Let me take this opportunity to extend my heartfelt
condolences to the victims of the recent disastrous
earthquake in Taiwan, and to their families.
A comprehensive and methodical approach to
dealing with natural disasters is in line with the recent
statement by the Secretary-General, Mr. Kofi Annan, that
some major risk reduction and disaster prevention
programmes require levels of funding that many poor
countries simply cannot afford.
In this Assembly, great visions founded on a strong
sense of realism have helped to make the world more
democratic, safer, and a little less painful for those in
need. In Greece and south-east Europe, similar visions are
helping to build democratic institutions, cement peace and
pave the way to prosperity. There simply is no truth in
the saying that we in the Balkans are trapped, that we
have produced more history than we can consume and
that we are prisoners of past conflicts and hatreds. History
is not duress unless one makes it so. The challenge to
every new generation of Greeks, and the challenge to our
neighbours, is to learn from our history, and not to
become slaves to it. We are building a new collective
vision for the region, slowly but surely. We look forward
to the day when Belgrade and Pristina will be an easy bus
ride away, when Jerusalem and Damascus, Athens and
Ankara and, of course, the two parts of divided Nicosia,
will no longer be separated by fear and suspicion, but will
be joined in peace. Perhaps that day is still far away but,
as a Chinese proverb has it, a journey of a thousand miles
begins with one small step.
History is not compulsion unless one makes it so.
The challenge to every new generation of Greeks, the
challenge to our neighbours, is to learn from our history
rather than become slaves to it. We are building a new
collective vision for the region, slowly but surely.
We look forward to the day when Belgrade and
Pristina will be an easy bus ride away from each other,
when Jerusalem and Damascus, Athens and Ankara and,
of course, the two parts of divided Nicosia, will no longer
be separated by fear and suspicion, but be joined in
peace. Perhaps that day is still far away, but as a Chinese
proverb has it, a journey of a thousand miles begins with
one small step.
This step we dared take this year. We dared to
imagine the world at the end of a thousand miles. Rigas
Fereos, a prominent Greek revolutionary, wrote in a
constitution for the Balkans more than two centuries ago,
35


“All should be equal with equal rights without
prejudice in the Balkans: Christian, Muslim and Jew,
Albanian, Slav, Romanian, Bulgarian, Greek, Turk,
Armenian, from Bosnia to Arabia.”
Today, 100 days before the next millennium, we
commit ourselves to keep walking in this direction of a new
hope and vision for our world. As they say in Latin
America, se hace camino al andar.








